Exhibit 10.33

 

MATSON, INC.

EXECUTIVE SURVIVOR/RETIREMENT BENEFIT PLAN

Effective June 29, 2012

 

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

1.01        Establishment of Plan. Pursuant to a corporate reorganization,
Alexander & Baldwin, Inc., a Hawaii corporation incorporated in 1900, became a
wholly-owned subsidiary of Alexander & Baldwin Holdings, Inc. ("Holdings") and
Holdings assumed all the liabilities under the A&B Executive Survivor/Retirement
Benefit Plan. Holdings then effected a spin-off distribution of A & B II, Inc.,
renamed Alexander & Baldwin, Inc. ("New A&B") by distributing all of Holdings'
outstanding common stock in New A&B to Holdings shareholders (the
"Distribution"). At that time, Holdings was renamed Matson, Inc. ("Matson") and
New A&B assumed that portion of the liabilities under the Plan attributable to
New A&B Participants (as defined in the Employee Matters Agreement by and
between Matson and A&B dated as of June 8, 2012). As plan sponsor, Holdings
adopted the amended, renamed and restated Matson, Inc. Executive
Survivor/Retirement Benefit Plan (the "Plan") effective as of the date of the
Distribution.

 

1.02        Purpose of Plan. It is the purpose of the Plan to provide
supplemental pre-retirement death benefits, supplemental retirement benefits,
and an optional supplemental post retirement death benefit for certain
designated executives of the Employer. The Plan is intended to be exempt from
the participation, vesting, funding and fiduciary requirements of Title I of the
Employee Retirement Income Security Act of 1974 because it provides unfunded
benefits for a select group of management and highly compensated employees.

 

ARTICLE II

 

DEFINITIONS

 

2.01         "Actuarial Equivalent" means a form of benefit differing in time,
period, or manner of payment from a specified benefit provided in the Plan, but
having the same present value when determined in accordance with generally
accepted actuarial practices, as more particularly specified by the definition
of the term "Equivalent Actuarial Value" in the Retirement Plan for Employees of
Matson.

 

2.02         "Approved Early Retirement Date" means a date which meets each of
the following requirements:

 

(a)     The Participant has attained age 55,

 

(b)     The Participant has at least five Years of Service, and

 





1

--------------------------------------------------------------------------------

 



 

(c)     The retirement date has been approved by the Chief Executive Officer of
the Employer.

 

2.03         "Base Compensation" means base salary, including amounts deferred
under any deferral plan or arrangement with the Employer, but excluding
incentive compensation and all other plans or forms of remuneration.

 

2.04          "Beneficiary" means the person, persons or entity designated
pursuant to Section 4.11.

 

2.05          "Board" means the Board of Directors of Matson.

 

2.06         "Change In Control" shall mean a change of ownership or control of
Matson effected through any of the following transactions:

 

(a)        A change in effective control of Matson as defined in Treasury
Regulation 1.409A - 3(i)(s)(vi); or

 

(b)        A change in ownership of Matson as defined in Treasury Regulation §
1.409A - 3(i)(5)(v); or

 

(c)        A change in ownership of a substantial portion of Matson assets as
defined in Treasury Regulation § 1.409A - 3(i)(5)(vii).

 

2.07        "Code" means the Internal Revenue Code of 1986, as amended.

 

2.08        "Committee" means the Compensation Committee of the Board.

 

2.09         "Disabled" or "Disability" means a Participant who is unable to
perform substantially all of the material and substantial duties of her or his
regular position because of accidental bodily injury sustained or disease
originating after the date of such person's designation as a Participant under
this Plan. Notwithstanding the foregoing:

 

(a)        if a Participant has been Disabled for a continuous period of 24
months, the Participant will cease to be considered Disabled unless he or she is
unable to perform any occupation for which the Participant is or becomes
reasonably qualified by education, training or experience because of such bodily
injury or sickness; and

 

(b)        a Participant is not Disabled at any time that the Participant is
working for pay or profit at any occupation.

 

2.10         "Early Retirement Factor" means the reduction factors used to
calculate early retirement benefits under the Matson Retirement Plan for
participants of such plan who retire from active service at or after attaining
age 55.

 

2.11         "Employer" shall mean Matson or the entity for whom services are
performed and with respect to whom the legally binding right to compensation
arises, and all entities with





2

--------------------------------------------------------------------------------

 



 

whom Matson would be considered a single employer under Section 414(b) of the
Code; provided that in applying Section 1563(a)(l), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language "at least 50 percent" is used instead of "at least 80
percent" each place it appears in Section 1563(a)(l), (2), and (3) of the Code,
and in applying Treasury Regulation § 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, "at least 50 percent" is used
instead of "at least 80 percent" each place it appears in Treasury Regulation
§ l.414(c)-2; provided, however, "at least 20 percent" shall replace "at least
50 percent" in the preceding clause if there is a legitimate business criteria
for using such lower percentage.

 

2.12         "Final Base Compensation" means a Participant's Base Compensation
in effect, as applicable (i) at the time of the Participant's Separation from
Service, Participant's death, or Change In Control for purposes of Section
4.08(b)(1) or (2), or (ii) immediately prior to Participant's Disability leave,
as provided in Section 4.12(d), and computed as an annual amount by multiplying
the then applicable monthly Base Compensation in effect by 12.

 

2.13         "Identification Date" shall mean each December 31.

 

2.14         "Immediate Change In Control Benefit" means the benefit described
in Section 4.08(a).

 

2.15         "Involuntary Separation Benefit" means the benefit described in
Section 4.05.

 

2.16         "Key Employee" shall mean a Participant who, on an Identification
Date, is:

 

(a)         An officer of Matson having annual compensation greater than the
compensation limit in Section 416(i)(l)(A)(i) of the Code, provided that no more
than fifty officers of Matson shall be determined to be Key Employees as of any
Identification Date;

 

(b)         A five percent owner of Matson; or

 

(c)         A one percent owner of Matson having annual Compensation from Matson
of more than $150,000.

 

If a participant is identified as a Key Employee on an Identification Date, then
such participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31. For purposes of this Section 2.16 only and
for determining whether a participant is a Key Employee, "Matson" shall mean
Matson and its affiliates that are treated as a single employer under Section
414(b) or (c) of the Code, and for purposes of determining whether a Participant
is a Key Employee, Treasury Regulation § l.415(c) - 2(d)(4) shall be used to
calculate compensation.

 

2.17         "Matson" means Matson, Inc., a Hawaii corporation.

 

2.18         "Matson Retirement Plan" means the Retirement Plan for Employees of
Matson, as





3

--------------------------------------------------------------------------------

 



 

amended from time to time.

 

2.19         "Normal Retirement Benefit" means ten annual amounts, each equal to
the percentage (which shall be not less than 5% nor greater than 35%) of the
Participant's Final Base Compensation as specified in such Participant's
individual participating agreement, payable in monthly installments, or the lump
sum Actuarial Equivalent if the Participant so elects and as provided in Section
4.10.

 

2.20         "Normal Retirement Date" means the first day of the month
coincident with or next following the date the Participant attains age 65.

 

2.21         "Normal Survivor Benefit" means ten annual amounts, each equal to
50% of the Participant’s Final Base Compensation, payable in monthly
installments, or the lump sum Actuarial Equivalent if the Participant so elects
and as provided in Section 4.10.

 

2.22         "Participant" means an employee who meets the conditions set forth
in Section 3.01.

 

2.23         "Participation Agreement" means the agreement that must be executed
in order to participate in the Plan, as set forth in Section 3.01.

 

2.24        "Participation Termination Benefit" means the benefit described in
Section 4.06.

 

2.25        "Plan" means the Matson, Inc. Executive Survivor/Retirement Benefit
Plan, as amended from time to time.

 

2.26        "Plan Termination Benefit" means the benefit described in Section
4.07.

 

2.27        "Pre-Retirement Survivor Benefit" means the benefit described in
Section 4.02.

 

2.28        "Prorated Retirement Benefit" means Normal Retirement Benefit
multiplied by the Proration Factor.

 

2.29        "Prorated Survivor Benefit" means Normal Survivor Benefit multiplied
by the Proration Factor.

 

2.30        "Proration Factor" means:

 

(a)         In the case of a Participant who is a Participant in the A&B 1985
Supplemental Executive Retirement Plan, or who was a former Participant in such
plan, the ratio of (i) 300 minus the number of completed months between the date
of calculation and the Participant's Normal Retirement Date, to (ii) 300.

 

(b)        In the case of all other Participants, the ratio of (i) the
Participant's Years of Service as of the calculation date, to (ii) the Years of
Service the Participant would have earned at his or her Normal Retirement Date
had he or she remained in employment status until such date.

 





4

--------------------------------------------------------------------------------

 



 

2.31         "Separation from Service" shall mean termination of employment with
the Employer, other than due to death. A Participant shall be deemed to have
experienced a Separation from Service if the Participant’s service with the
Employer is reduced to an annual rate that is less than fifty percent of the
services rendered, on average, during the immediately preceding three full years
of employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

2.32         "Vested Change In Control Benefit" means the benefit described in
Section 4.08(a).

 

2.33         "Years of Service" means the number of years and fractions of years
which qualify as years of Credited Vesting Service as that term is defined in
the Matson Retirement Plan.

 

ARTICLE III

 

PARTICIPATION

 

3.01        Participation. Participants shall be management or highly
compensated employees who have been specifically designated as Participants by
the Chief Executive Officer of the Employer, who have demonstrated insurability
to the satisfaction of the Employer, and who have executed a Participation
Agreement (including a waiver of group life insurance coverage over $50,000).
Participation will begin on the date specified in the Participation Agreement
and shall continue until the earlier of the Participant's Separation from
Service or until a determination by the Chief Executive Officer of the Employer
that the Participant no longer is eligible to participate.

 

ARTICLE IV

 

BENEFITS

 

4.01        Plan Benefits. A Participant shall be entitled to whichever of the
benefits provided by Sections 4.02 to 4.09 provides the greatest benefit. Under
no circumstance shall a Participant be entitled to benefits provided by more
than one such Section.

 

4.02         Pre-Retirement Survivor Benefit. Except as provided in Sections
4.06 and 4.07, the Beneficiary of a Participant who dies before Separation from
Service shall be entitled to receive a Pre-Retirement Survivor Benefit
consisting of the Normal Survivor Benefit; provided, however, that such benefit
must be paid or commence within 90 days following the Participant's death.

 

4.03         Normal/Late Retirement Benefit.

 

(a)         Eligibility. A Participant who meets the following requirements
shall be entitled to the Normal/Late Retirement Benefit described in subsection
(b) below:

 

(1)        The Participant has completed three years of participation in the
Plan; and

 





5

--------------------------------------------------------------------------------

 



 

(2)        The Participant experiences a Separation from Service on or after his
or her Normal Retirement Date.

 

(b)        Benefit. A Participant's Normal/Late Retirement Benefit shall be the
benefit in paragraph (2) below unless prior to Separation from Service, the
Participant has applied in writing to receive the benefit in paragraph (1) below
in lieu of the benefit in paragraph (2) below and the Committee has approved
such request; provided that no such request shall become effective until 12
months after the date it is received by the Committee.

 

(1)        The Participant's Normal Survivor Benefit, which shall be effective
on the first day of the month following the Participant's death and be paid or
commence as soon as practicable, but no later than 90 days, after the
Participant's death.

 

(2)        The Participant's Normal Retirement Benefit, which shall be effective
on the first day of the month following his or her Separation from Service and
be paid or commence within 90 days following his or her Separation from Service.

 

4.04         Approved Early Retirement Benefit.

 

(a)         Eligibility. A Participant who meets the following requirements
shall be entitled to the Approved Early Retirement Benefit described in
subsection (b) below:

 

(1)        The Participant has completed three years of participation in the
Plan, and

 

(2)        The Participant experiences a Separation from Service on or after his
or her Approved Early Retirement Date and before his or her Normal Retirement
Date.

 

(b)        Benefit. A Participant's Approved Early Retirement Benefit shall be
the benefit in paragraph (2) below unless prior to Separation from Service, the
Participant has applied in writing to receive the benefit in paragraph (1) below
in lieu of the benefit in paragraph (2) below and the Committee has approved
such request; provided that no such request shall become effective until 12
months after the date it is received by the Committee.

 

(1)        The Participant's Normal Survivor Benefit, which shall be effective
on the first day of the month following the Participant's death and be paid or
commence as soon as practicable, but no later than 90 days, after the
Participant's death.

 

(2)        The Participant's Normal Retirement Benefit multiplied by the Early
Retirement Factor applicable at the Participant's age as of his or her Approved
Early Retirement Date, which shall be effective on the first day of the month
following his or her Separation from Service and be paid or





6

--------------------------------------------------------------------------------

 



 

commence within 90 days following his or her Separation from Service.

 

4.05         Involuntary Separation Benefit.

 

(a)         Eligibility. A Participant who meets the following requirements
shall be entitled to the Involuntary Separation Benefit described in subsection
(b) below:

 

(1)        The Participant has completed three years of participation in the
Plan, and

 

(2)       The Participant experiences an involuntary Separation from Service.

 

(b)        Benefit. A Participant's Involuntary Separation Benefit shall be a
lump sum payment which is the greater of the Actuarial Equivalent of the
benefits defined in paragraph (1) below or the Actuarial Equivalent of the
benefits defined in paragraph (2) below. The Involuntary Separation Benefit
shall be paid as soon as practicable, but no later than 90 days, after the date
of the Participant's involuntary Separation from Service.

 

(1)        The Participant's Prorated Survivor Benefit calculated as of the date
of the involuntary Separation from Service as if commencing at the time of
Participant's death.

 

(2)        The Participant's Prorated Retirement Benefit calculated as of the
date of the involuntary Separation from Service as if commencing on the
Participant's Normal Retirement Date.

 

4.06         Participation Termination Benefit.

 

(a)         Eligibility. A Participant who meets the following requirements
shall be entitled to the Participation Termination Benefit described in
subsection (b) below:

 

(1)        The Participant has completed three years of participation in the
Plan, and

 

(2)        The Participant's participation in the Plan is terminated prior to
the Participant's Separation from Service as a result of the determination by
the Chief Executive Officer that the Participant is no longer eligible to
participate in the Plan.

 

(b)        Benefit. A Participant's Participation Termination Benefit shall be
the benefit in paragraph (1) below prior to the Participant's Separation from
Service. Upon the Participant's Separation from Service, it shall be the benefit
in paragraph (2) below unless the Participant has applied in writing to receive
the benefit in paragraph (1) below in lieu of the benefit in paragraph (2) below
and the Committee has approved such request; provided that no such request shall
become effective until 12 months after the date it is received by the Committee.

 

(1)        The Participant's Prorated Survivor Benefit calculated as of the date
that the Participant's participation in the Plan was terminated, which shall be





7

--------------------------------------------------------------------------------

 



 

effective on the first day of the month following the Participant's death and be
paid or commence as soon as practicable, but not later than 90 days, after the
Participant's death.

 

(2)        The Participant's Prorated Retirement Benefit calculated as of the
date that the Participant's participation in the Plan was terminated and as
commencing on the Participant's Normal Retirement Date or Approved Early
Retirement Date, whichever is applicable, provided that if the benefit is paid
or commences on an Approved Early Retirement Date it shall be multiplied by the
Early Retirement Factor applicable to the Participant's age as of his or her
Approved Early Retirement Date. This benefit shall be effective on the first day
of the month following, and be paid or commence as soon as practicable, but not
later than 90 days, following the later of the Participant attaining age 55 or
his or her Separation from Service.

 

4.07         Plan Termination Benefit.

 

(a)         Eligibility. A Participant of the Plan as of the date the Plan is
terminated by the Committee shall be entitled to the Plan Termination Benefit
described in subsection (b) below; provided, however, that for this Section 4.07
termination of the Plan shall mean that benefits payable under the Plan shall be
frozen at the date of termination; provided further that termination shall not
have the same meaning as provided in Treasury Regulation § l.409A-3(j)(4)(ix).

 

(b)        Benefit. A Participant's Plan Termination Benefit shall be the
benefit in paragraph (1) below prior to the Participant's Separation from
Service. Upon the Participant's Separation from Service, it shall be the benefit
in paragraph (2) below unless prior to Separation from Service, the Participant
has applied in writing to receive the benefit in paragraph (1) below in lieu of
the benefit in paragraph (2) below and the Committee has approved such request;
provided that no such request shall become effective until 12 months after the
date it is received by the Committee.

 

(1)        The Participant's Prorated Survivor Benefit calculated as of the Plan
termination date, which shall be effective on the first day of the month
following the Participant's death and be paid or commence as soon as
practicable, but not later than 90 days, after the Participant's death.

 

(2)        The Participant's Prorated Retirement Benefit calculated as of the
Plan termination date and as commencing on the later of the first day of the
month following the Participant's Separation from Service or the date that would
have qualified as, the Participant's Approved Early Retirement Date if he or she
had remained employed as a Participant until such date and then received
approval from the Chief Executive Officer for such early retirement, provided
that if the benefit is paid or commences on such an early retirement date, it
shall be multiplied by the Early Retirement Factor applicable to the
Participant's age as of such early retirement date. This benefit shall be
effective on the first day of the month following, and be paid or commence as
soon as administratively practicable, but no later than 90 days, following





8

--------------------------------------------------------------------------------

 



 

the later of the Participant attaining age 55 or his or her Separation from
Service.

 

4.08         Change In Control Benefits.

 

(a)         Change In Control of Matson. Upon the occurrence of a Change In
Control, as defined in Section 2.06, with respect to Matson, the provisions of
paragraph (1) below shall apply unless the terms of such Change In Control
provide, as a prerequisite to the consummation of the Change In Control, that
the employer responsibilities under this Plan are to be assumed by the successor
organization. In such latter case, the provisions of paragraph (2) below shall
apply.

 

(1)        The Plan shall immediately and automatically terminate in accordance
with Treasury Regulation § l.409A-3(j)(4)(ix) and each Participant shall become
entitled to an Immediate Change In Control Benefit. The Immediate Change In
Control Benefit shall be a lump sum payment which is the greater of the
Actuarial Equivalent of the benefits defined in paragraph (b)(1) below or the
Actuarial Equivalent of the benefits defined in (b)(2). The Immediate Change In
Control Benefit shall be immediately due and shall be paid within thirty days of
such Plan termination.

 

(2)        Each Participant, as defined in this paragraph (2), shall become
entitled to a Vested Change In Control Benefit. Upon future Separation from
Service, the Participant shall be entitled to the greater of his or her Vested
Change In Control Benefit or the benefits otherwise provided by any other
benefit section of this Plan. Prior to the Participant's Separation from
Service, a Participant's Vested Change In Control Benefit shall be the benefit
in paragraph (b)(l) below. Upon the Participant's Separation from Service
(voluntary or involuntary), however, the Participant's Vested Change In Control
Benefit shall be the greater of the Actuarial Equivalent of benefits defined in
paragraph (b)(1) below, the Actuarial Equivalent of the benefits defined in
paragraph (b)(2) below, and the Actuarial Equivalent of the benefits defined in
paragraph (b)(3) below. Such Change In Control Benefit shall be made in a lump
sum payment within 90 days following his or her Separation from Service.

 

(b)        Benefits.

 

(1)        The Participant's Normal Survivor Benefit determined as of the date
of the Change In Control, which shall be effective on the first day of the month
following the Participant's death and be paid or commence as soon as
practicable, but not later than 90 days, after the Participant's death.

 

(2)        The Participant's Normal Retirement Benefit determined as of the date
of the Change In Control:

 

(i)         commencing on the first day of the first month that would have
qualified as the Participant's Approved Early Retirement Date if he or she had
remained employed as a Participant until such date and





9

--------------------------------------------------------------------------------

 



 

then received approval from the Chief Executive Officer for such early
retirement, and

 

(ii)        multiplied by the Early Retirement Factor applicable to the
Participant's age at the date the benefit commences.

 

(3)        Benefits provided by any other section of this Plan.

 

4.09         Benefits Upon Change In Control of a Subsidiary. Upon the
occurrence of a Change In Control, as defined in Section 2.06, with respect to a
subsidiary of Matson, (i) a Participant who is an employee of such subsidiary
shall be entitled to the lump-sum equivalent of a Plan Termination Benefit,
determined as if the Plan terminated as of the date of the Change In Control,
which shall be immediately due and shall be paid within thirty days of the
Change In Control, and (ii) there will be no further obligation to pay benefits
under this Plan to Participants who are employees of such subsidiary unless the
terms of such Change In Control provide, as a prerequisite to the consummation
of the Change In Control, that the employer responsibilities under this Plan are
to be assumed by the successor organization.

 

4.10         Form of Benefits. Subject to Section 4.12(f)(2), a Participant may
elect, in writing, to have the payment of the Normal/Late Retirement Benefit,
the Approved Early Retirement Benefit, the Pre-Retirement Survivor Benefit, the
Participation Termination Benefit and the Plan Termination Benefit under the
Plan made in a lump sum; instead of 120 monthly installments, which shall be the
default form of benefit unless otherwise specified in the Plan. Effective on
January 1, 2009, such election shall become irrevocable on the 31st day
immediately following the date on which the Participant first becomes eligible
to participate in the Plan. A Participant may elect only one form of payment,
which will be applicable for all forms of benefits that are elective and payable
under this Plan. If the Participant makes no election, then his or her benefit
shall be paid in 120 monthly installments.

 

4.11         Designation of Beneficiaries. A Participant may file with the
Administrator on forms provided by the Administrator a written designation of
one or more primary beneficiaries and one or more contingent beneficiaries to
whom benefits otherwise due the Participant shall be made after the death of the
Participant. Such payments will be divided among the primary beneficiaries who
survive the Participant in such proportion as directed in the written
designation. If no primary Beneficiary survives the Participant for 30 days,
such payment will be divided among the contingent beneficiaries who survive the
Participant for 30 days in such proportion as directed in the written
designation. If no primary or contingent Beneficiary survives the Participant
for 30 days, or if no Beneficiary has been designated by the Participant, such
payments will be made to the estate of the Participant. A Beneficiary may not,
under any circumstances, change the time and form of the payments due to them
pursuant to this Plan.

 

4.12         Additional Benefits Provisions

 

(a)        Benefit Agreement.  The Administrator shall provide to each
Participant a form of Participation Agreement which shall set forth the
Participant's acceptance of the benefits provided under the Plan and the
Participant's Participation Agreement to





10

--------------------------------------------------------------------------------

 



 

be bound by the terms of the Plan.

 

(b)        Exclusion for Suicide or Self-Inflicted Injury. Notwithstanding any
other provision of the Plan, no benefits shall be paid to any Participation or
Beneficiary in the event of the death of the Participant as the result of
suicide or self-inflicted injury within two years of the later of the date he or
she first became a Participant or the date the Participant executed the
Participation Agreement referred to in Section 3.01.

 

(c)        Leave of Absence. A Participant who is on an approved bona fide leave
of absence with salary, or on an approved bona fide leave of absence without
salary for a period of not more than 90 days, shall be deemed to be a
Participant employed by the Employer during such leave of absence. A
Participation who is on an approved bona fide leave of absence with salary for a
period in excess of six months shall be deemed to have experienced a Separation
from Service as of the end of the first six months of such leave of absence, if
the Participant does not have a contractual or statutory right to reemployment.
A Participant who is on an approved bona fide leave of absence without salary
for a period in excess of 90 days shall be deemed to have experienced a
voluntary Separation from Service as of the end of such 90-day period, if the
Participant does not have a contractual or statutory right to reemployment.

 

(d)        Disability Leave. A Disabled Participant shall continue to be
eligible for retirement benefits under the Plan, regardless of the
nonperformance of services for the Employer. Failure to return to employee
status at the termination of the Disabled Participant's Disabled status shall be
deemed a voluntary Separation from Service if the Participant is offered
employment in a position substantially equivalent to the position held by the
Participant at the time his or her disabled status began. Otherwise, such
failure to return to employee status shall be deemed an involuntary Separation
from Service. Paragraph 4.12(c) shall be applied in determining whether the
Participant has experienced a Separation from Service.

 

(e)        Termination for Good Cause. Notwithstanding any other provision of
this Plan, all rights of the Participant, any Beneficiary, or the rights of
their executors or administrators, or any other person, to receive benefits
under this Plan shall be forfeited if the Participant's employment with the
Employer is terminated for Good Cause. For purposes of this subsection, "Good
Cause" means (a) the willful and continued failure by a Participant to
substantially perform his or her duties with the Employer (other than any such
failure resulting from a Participant's incapacity due to physical or mental
illness) or (b) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Employer, monetarily or otherwise.
For purposes of this definition, no act, or failure to act, shall be considered
"willful" unless done, or omitted to be done, not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Employer.

 





11

--------------------------------------------------------------------------------

 



 

(f)        Alternative Time and Form of Benefit.

 

(1)        Special Distribution Election on or before December 31, 2007. Under
the terms of the Plan on or before December 31, 2007, Participants may make a
special distribution election to receive a distribution in a time other than
that elected in prior years; provided that the distribution election is made and
irrevocable at least twelve months in advance of the newly elected distribution
date (and the previously scheduled distribution date, if any) and the election
is made no later than December 31, 2007. An election made pursuant to this
subparagraph (1) shall be subject to any special administrative rules imposed by
the Board or the Committee including rules intended to comply with Section 409A
of the Code. No election under this subparagraph (1) shall (i) change the
payment date of any distribution otherwise scheduled to be paid in 2007 or cause
a payment to be paid in 2007, or (ii) be permitted after December 31, 2007.

 

(2)        Special Distribution Election on or before December 31, 2008. Under
the terms of the Plan on or before December 31, 2008, Participants may make a
special distribution election to receive a distribution in a time and form other
than that elected in prior years; provided that the distribution election is
made and irrevocable at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2008. An election made pursuant
to this subparagraph (2) shall be subject to any special administrative rules
imposed by the Board or the Committee including rules intended to comply with
Section 409A of the Code. No election under this subparagraph (2) shall (i)
change the payment date of any distribution otherwise scheduled to be paid in
2008 or cause a payment to be paid in 2008, or (ii) be permitted after December
31, 2008.

 

(3)        The Board or the Committee in its sole discretion may elect to pay a
Participant's spouse or Beneficiary a lump-sum Actuarial Equivalent or other
form of benefit that it deems appropriate in lieu of the benefit form otherwise
provided with respect to which deferrals of compensation are treated as having
been deferred under a single nonqualified deferred compensation plan under
Treasury Regulation § l.409A-l(c)(2), is less than the Code Section 402(g)(l
)(B) limit.

 

(g)        Withholding. Benefit payments hereunder shall be subject to
applicable federal, state and local withholding for taxes.

 

4.13        Group Life Insurance. The Employer will maintain for each
Participant, throughout each Participant's lifetime, group life insurance
coverage in the amount of $50,000. The life insurance benefits payable under
such group life insurance will be in addition to the benefits payable under the
provisions of this plan, and will be in lieu of any life insurance benefits to
which a Participant may otherwise be entitled under the Matson, Inc. Retiree
Health and Welfare Benefit Plan.

 





12

--------------------------------------------------------------------------------

 



 

4.14        Six-Month Delay for Key Employees. Notwithstanding any other
provision in this Article IV to the contrary, any distribution scheduled to be
made upon Separation from Service to a Participant who is identified as a Key
Employee as of the date he or she experiences a Separation from Service shall be
delayed for a minimum of six months following the Participant's Separation from
Service. Any payment to a Key Employee delayed under this Section 4.14 shall be
made within 90 days after the six-month anniversary of the Participant's
Separation from Service. The identification of a Participant as a Key Employee
shall be made by the Committee in accordance with Section 2.16 of the Plan and
sections 416(i) and 409A of the Code and the regulations promulgated thereunder.

 

4.15        Valuation of Benefits. Unless otherwise specified in the Plan, the
amount of benefits to be distributed under the Plan, including the Actuarial
Equivalent lump sum amounts, shall be determined on the first day of the month
following (i) the date on which the Participant experiences a Separation from
Service or (ii) the date of the Participant's death, whichever is applicable.

 

4.16         Effective Date of Death Benefit Election. If an election to receive
a survivor benefit in lieu of a retirement benefit under Section 4.03, 4.04,
4.06 or 4.07 is not effective prior to the date that a Participant experiences a
Separation from Service, a Participant's election to receive a survivor benefit
in lieu of a retirement benefit shall be void.

 

ARTICLE V

 

SOURCE OF PAYMENTS

 

5.01         Source of Payments. All benefits payable under this Plan shall be
paid in cash from the general funds of the Employer, and no trust account,
escrow, fiduciary relationship or other security arrangement shall be
established to assure payment. No Participant or Beneficiary shall have any
right, title or interest whatsoever in any investments which the Employer may
make to aid it in meeting its obligations hereunder. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Employer and any Participant, any Beneficiary or a Participant, or any other
person. Any amounts payable under the Plan shall continue for all purposes to be
part of the general assets of the Employer and, thus, subject to the claims of
the Employer's creditors. The Employer shall in no way be restricted with regard
to the control, investment and use of such amounts. To the extent that any
person acquires a right to receive benefits from the Employer under this Plan,
such right shall be no greater than, nor different from, the right of an
unsecured general creditor of the Employer.

 





13

--------------------------------------------------------------------------------

 



 

ARTICLE VI

 

ADMINISTRATION OF THE PLAN

 

6.01         Administrator. The Administrative Committee appointed by the Board
(or such other committee as may be appointed by the Board from time to time)
shall be the administrator of this Plan (the "Administrator"). The Administrator
shall have full authority to administer the Plan. The Administrator shall have
all of the powers granted by the Matson Retirement Plan to the Administrator of
such plan and shall be subject to the same procedures and limitations of
authority.

 

6.02         Claims Procedure. The Administrator shall employ the claims
procedures as are applicable under the Matson Retirement Plan.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

7.01        The right to amend, modify, partially terminate, or completely
terminate this Plan is reserved to the Committee; provided, however, that any
termination of the Plan will be done pursuant to Section 409A of the Code and
the regulations promulgated thereunder. However, no amendment, modification or
termination shall adversely affect the right of any Participant or Beneficiary
who is receiving benefits under the Plan at the time of such amendment,
modification or termination or who is entitled to benefits under the provisions
of Section 4.06 as a former Participant of the Plan. The rights of other
Participants as of the date the Plan is terminated shall be determined under the
provisions of Section 4.07.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

8.01       Benefits Not Assignable. No Participant or Beneficiary, or any other
person having or claiming to have any interest of any kind or character in or
under this Plan or in any payment therefrom shall have the right to sell,
assign, transfer, convey, hypothecate, anticipate, pledge or otherwise dispose
of such interest; and to the extent permitted by law, such interest shall not be
subject to any liabilities or obligations of the Participant or to any
bankruptcy proceedings, creditor claims, attachment, garnishments, execution,
levy or other legal process against such Participant or his or her property.

 

8.02        Controlling Law. This Plan shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Hawaii.

 

8.03        Not an Employment Contract. The adoption and maintenance of this
Plan shall not be deemed to confer on any Participant any right to continue in
the employ of the Employer, and shall not be deemed to interfere with the right
of the Employer to discharge any person with or without cause or treat any
person without regard to the effect that such treatment





14

--------------------------------------------------------------------------------

 



 

might have on the person as a Participant.

 

8.04        Binding Agreement. This Plan shall be binding upon and inure to the
benefit of the Employer, its successors and assigns, and the Participants and
their beneficiaries, heirs, executors, administrators and legal representatives.

 





15

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Matson, Inc. has caused this Plan to be executed on its
behalf by its duly authorized officers this 29th day of June, 2012.

 

 

 

MATSON, INC.

 

 

 

 

 

By:

/s/ Yolanda Gonzalez

 

Its:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter T. Heilmann

 

Its:

Secretary

 

 

16

--------------------------------------------------------------------------------